—Motion granted to the extent of staying the order of suspension entered on November 13, 1997 (236 AD2d 8), continuing respondent as an attorney and counselor-at-law in the State of New York, effective immediately, until the pending disciplinary matters have been concluded, and until the further order of this Court, and directing the Departmental Disciplinary Committee to expeditiously resolve said disciplinary matters, all as indicated. No opinion. Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.